


EXHIBIT 10.20
 
 
AMENDMENT TO SOHAIB ABBASI EMPLOYMENT AGREEMENT
 
This amendment (the “Amendment”) is made by and between Sohaib Abbasi (the
“Executive”) and Informatica Corporation (the “Company” and together with the
Executive hereinafter collectively referred to as the “Parties”).
 
WHEREAS, the Parties previously entered into an Employment Agreement effective
July 19, 2004, as amended (the “Prior Agreement”); and
 
WHEREAS, the Parties wish to amend the Prior Agreement in order to bring such
terms into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and other official guidance thereunder, as set
forth below.
 
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
 
1.
Section 3(b) shall be deleted in its entirety and replaced with:

 
“(b)           Annual Bonus.  Executive’s annual target bonus will be 200% of
Base Salary (“Target Bonus”).  Executive’s annual bonus will be determined based
upon achievement of performance goals established by the Committee.  Executive
will have the opportunity to discuss the nature of such performance goals with
the Committee prior to such performance goals being established.  The actual
bonus paid may be an amount up to 300% of Base Salary for overachievement of
Executive’s performance goals, as determined by the Committee, and similarly may
be reduced to $0 for underachievement.  Bonuses, if any, will accrue and become
payable in accordance with the Committee’s standard practices for paying
executive incentive compensation; provided, however, Executive’s actual bonus
will be paid no later than two and one-half (2 1/2) months following the end of
the performance year.”
 
2.
Section 6(a) shall be deleted in its entirety and replaced with:

 
“(a)           Termination Without Cause or Resignation for Good Reason.  If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, then, subject to Section 7 and 8, Executive will
receive: (i) continued payment of Base Salary for the period of 12 months
following the date of the termination (the “Continuance Period”) (such that the
amount paid in each month shall be the same but if the separation agreement and
release of claims are not complete within the first sixty (60) days that the
initial payment shall include any other payments that would have been made prior
to the completion of the separation agreement and release of claims), (ii) a
lump-sum payment equal to Executive’s then current Target Bonus, paid at the
time fiscal year bonuses are paid to other executives, but in no event later
than two and one-half (2-1/2) months following the end of the performance year
in which the Executive’s employment is terminated, (iii) reimbursement for any
applicable premiums Executive pays to continue coverage for Executive and
Executive’s eligible dependents under the Company’s Benefit Plans for the
Continuance Period, or, if earlier, until Executive is eligible for similar
benefits from another employer (provided Executive validly elects to continue
coverage under applicable law), and (iv)
 

 
 

--------------------------------------------------------------------------------

 

immediate vesting of all unvested equity awards that would have vested had
Executive otherwise remained an employee for the 12 month period commencing on
his termination date.  Notwithstanding clause (iv) of the preceding sentence, if
a termination described in the preceding sentence occurs within the period
beginning three months prior to a Change of Control and ending 12 months
following a Change of Control, Executive will receive immediate vesting with
respect to all unvested equity awards that would have vested had Executive
otherwise remained an employee for an additional 24 months instead of 12
months.  Executive’s vested equity awards will remain exercisable in accordance
with the terms of the applicable Company equity compensation plan and the
corresponding award agreements and thereafter will expire to the extent not
exercised.  If Executive is terminated prior to a Change of Control and
Executive is entitled to receive severance under this Section 6(a), Executive’s
unvested equity awards will remain outstanding for three months (subject to the
maximum term stated in the applicable award agreement).”
 
3.
Section 6(a)(i) shall be deleted in its entirety and replaced with:

 
 
“(a)(i)       Section 280G Gross-up.  If any payment or benefit Executive would
receive pursuant to Section 6(a), but determined without regard to any
additional payment required under this Section 6(a)(i), (collectively, the
“Payment”) would (x) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(y) be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties payable with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive will be entitled to receive
from the Company an additional payment (the “Gross-Up Payment,” and any
iterative payments pursuant to this paragraph also shall be “Gross-Up Payments”)
in an amount that shall fund the payment by Executive of any Excise Tax on the
Payment, as well as all income and employment taxes on the Gross-Up Payment, any
Excise Tax imposed on the Gross-Up Payment and any interest or penalties imposed
with respect to income and employment taxes imposed on the Gross-Up
Payment.  For this purpose, all income taxes will be assumed to apply to
Executive at the highest marginal rate.  Notwithstanding the foregoing, the
total amount paid as Gross-Up Payments will not exceed $1,000,000.  Any Gross-Up
Payment shall be paid to Executive, or for his benefit, within 15 days following
receipt by the Company of the report of the accounting firm described below, and
in any event within thirty (30) days of the due date when the excise tax is to
be remitted to the taxing authority.
 
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
also serving as accountant or auditor for the individual, entity or group which
will control the Company upon the occurrence of a Change of Control, the Company
shall appoint a nationally recognized accounting firm other than the accounting
firm engaged by the Company for general audit purposes to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
 

 
 
-2-

--------------------------------------------------------------------------------

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within thirty calendar days after the date on which such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or Executive.  If the accounting firm determines
that no Excise Tax is payable with respect to a Payment, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon the Company and Executive.”


 
4.             Section 7(a) shall be deleted in its entirety and replaced with:
 
(a)     “Separation Agreement and Release of Claims.  The receipt of any
severance pursuant to Section 6 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
acceptable to the Company, and provided further that such separation agreement
and release of claims are executed and become effective no later than sixty (60)
days following the termination date.  Such agreement will provide (among other
things) that Executive will not disparage the Company, its directors, or its
executive officers during the Continuance Period and the Company similarly will
not disparage the Executive or his family.  No severance will be paid or
provided until the separation agreement and release agreement becomes effective.


 
5.
A new paragraph is added to become Section 7(b) as follows and the existing
Sections 7(b), 7(c), 7(d) and 7(e) become Sections 7(c), 7(d), 7(e) and 7(f)
respectively:

 
“Timing of Payments.  Any severance payments or benefits under this Agreement
that would be considered Deferred Compensation Separation Benefits (as defined
in Section 8) shall be paid on, or, in the case of installments, shall not
commence until, the sixtieth (60th) day following Executive’s separation from
service, or, if later, such time as required by Section 8.  Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following the Executive’s separation from service but for the
preceding sentence shall be paid to Executive on the sixtieth (60th) day
following the Executive’s separation from service and the remaining payments
shall be made as provided in this Agreement.”
 
6.
A new section is added to become Section 8 as follows and the existing Sections
8 through 23 become Sections 9 through 24 respectively:

 
“Section 8.  Section 409A.  
 
“(a)           Notwithstanding anything to the contrary in this Agreement, no
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final

 
 
-3-

--------------------------------------------------------------------------------

 

 
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) shall be payable until
Executive has a “separation from service” within the meaning of Section 409A.


(b)           Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service but in no event
later than thirty (30) days after the date six (6) months and one (1) day
following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Benefits, if any, shall be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph shall be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits shall be payable in accordance with the payment schedule
applicable to each payment or benefit but in no event later than thirty (30)
days after the date of Executive’s death.  Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(c)           Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (b) above.
 
(d)           Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of clause (b) above.
 
(e)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder shall be subject to the additional tax imposed under
Section 409A, and any ambiguities herein shall be interpreted to so comply.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.”


 
7.           New Section 9 (f) shall be deleted and replaced with the following:
 
“Good Reason.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express prior written
consent: (i) a material reduction in Executive’s position or duties (other than
a reduction caused by Executive

 
 
-4-

--------------------------------------------------------------------------------

 

 
ceasing to be Chairman of the Board or a member of the Board due to applicable
legal or listing requirements or stockholders failing to reelect Executive to
the Board), (ii) a reduction (or series of reductions) of Executive's Base
Salary or Target Bonus that singly or in the aggregate constitute a material
reduction, other than a one-time reduction of up to 10% that also is applied to
substantially all of the Company's other senior executives, (iii) a material
reduction in the aggregate level of benefits made available to Executive other
than a reduction that also is applied to substantially all of the Company’s
other senior executives, (iv) relocation of Executive’s primary place of
business for the performance of his duties to the Company to a location that is
more than 30 miles from its location as of the Effective Date, or (v) any
material breach or material violation of a material provision of this Agreement
by the Company (or any successor to the Company).  In order for a resignation to
qualify as for “Good Reason,” the Executive must provide the Company with
written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and the Company must have failed to
cure such Good Reason condition within thirty (30) days following the date of
such notice.”


 
8.           New Section 9 shall have (g) added as follows:
 
“(g)           Section 409A Limit.  For purposes of this Agreement, “Section
409A Limit” shall mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.”


 
9.
This Amendment, taken together with the Prior Agreement, supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to the subject hereof, and may not be amended adversely to Employee’s
interest except by mutual written agreement of the Parties.  To the extent not
amended hereby, the Prior Agreement remains in full force and effect.

 

 
 
-5-

--------------------------------------------------------------------------------

 

10.
This Amendment will become effective on the date that it is signed by both
Parties (the “Effective Date”).

 
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of this 31st day of December
of the year 2008.
 
 

 
INFORMATICA CORPORATION
             
 
      By: Earl E. Fry     Title: Executive Vice President and CFO        

 
 
ACCEPTED AND AGREED TO this
  31st day of December 2008.  
 
 
 
  Sohaib Abbasi  
Executive
     

 
 
 

 
 
-6-

--------------------------------------------------------------------------------

 
